DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-19 of U.S. Application No. 16/399,106 filed on 04/30/2019 have been examined.
The amendment filed on 03/22/2022 has been entered and fully considered.
Claims 2-3, 5, and 7-14 have been amended.
Claims 1 and 15 have been canceled.
Claims 16-19 have been newly added. 
Claims 2-14 and 16-19 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s cancelation of claim 15 has overcame the 101 rejection. The previous rejections under 35 U.S.C. § 101 to claim 15 has been withdrawn.
In regards to rejection under 35 U.S.C. § 102 (a)(2): Applicant’s cancelation with respect to claim 15 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102(a)(2) to claim 15 has been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1, 3, 5, 8-11, and 13-14 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1, 3, 5, 8-11, and 13-14 have been withdrawn.

Allowable Subject Matter
Claims 2-14 and 16-19 are allowed over the prior art of record.
As per claim 2, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the electronic processor is configured to determine the actual pose of the articulating boom arm by determining the actual pose of the articulating boom arm based on the signal output from the hoist sensor and the signal output from the boom sensor in response to determining that both the hoist sensor and the stick sensor are operating properly, and determining the actual pose of the articulating boom arm based on the output of the neural network based on image data captured by the camera in response to determining that the hoist sensor and the stick sensor are not both operating properly.
As per claim 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein at least a portion of the machine includes a reflective paint, and wherein the electronic processor is further configured to filter the image data from the camera to distinguish the reflective paint on the machine from an image background before providing the captured image data as input to the neural network.
As per claim 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining whether a position sensor is operating properly, wherein the position sensor is configured to directly measure a pose of at least one part of the articulating boom; determining an actual pose of the articulating boom arm based on a signal output of the position sensor in response to determining that the position sensor is operating properly; determining the actual pose of the articulating boom arm based on an artificial intelligence mechanism in response to determining that the position sensor is not operating properly
Claims 3-13 depend from claim 2, and claims 16-19 depend from claim 14 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/     Primary Examiner, Art Unit 3662